Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second office action, final rejection on the merits. Claims 1 and 3 as
amended, are currently pending and have been considered below. Claims 4 and 5, as originally
filed, remain pending and have been considered below. Claim 2 has been canceled. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 3-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ellmer (US 2021/0347352; hereinafter Ellmer).
Regarding Claim 1:
Ellmer discloses a hybrid vehicle comprising: an engine in which a filter for removing particulate matter is attached to an exhaust system (Ellmer, Fig. 1, Para. [0006], Ellmer discloses an engine with a particle filter attached to the exhaust system); 
a motor connected to an output shaft of the engine (Ellmer, Fig. 1, Para. [0006], Ellmer discloses an electric machine connected to the engine); 
a power storage device that exchanges an electric power with the motor (Ellmer, Para. [0029], Ellmer discloses a car battery for storing energy produced by the engine); and 
a control device that performs filter temperature rising control that sets a target power of the engine within a range larger than a traveling power needed to travel (Ellmer, Para. [0031], [0040], Ellmer discloses a controller which controls the engine to operate in an overrun mode) and controls the engine and the motor to travel based on the traveling power with output of the target power from the engine and power generation by the motor, when temperature rise of the filter is requested (Ellmer, Para. [0042], Ellmer discloses the controller switches the overrun mode on when the temperature is below a setpoint value), wherein 
the control device is configured to set the target power based on at least one of a temperature of the engine and the traveling power, when the filter temperature rising control is performed (Ellmer, Para. [0031], [0040-0042], Ellmer discloses the controller sets the engine to overrun mode based on the temperature being below a setpoint value); and
set the target power to be smaller when the temperature of the engine is lower than when the temperature of the engine is higher, when the filter temperature rising control is performed (Ellmer, Para. [0041, Ellmer discloses the controller ends the overrun mode when the engine is below a setpoint value which allows the electric machine to power the hybrid vehicle and the combustion engine to increase temperature of the particle filter).  
Regarding Claim 3:
Elmer discloses a hybrid vehicle comprising: an engine in which a filter for removing matter is attached to an exhaust system (Ellmer, Fig. 1, Para. [0006], Ellmer discloses an engine with a particle filter attached to the exhaust system);
a motor connected to an output shaft of the engine (Ellmer, Fig. 1, Para. [0006], Ellmer discloses an electric machine connected to the engine); 
a power storage device that exchanges an electric power with the motor (Ellmer, Para. [0029], Ellmer discloses a car battery for storing energy produced by the engine); and 
a control device that performs filter temperature rising control that sets a target power of the engine within a range larger than a traveling power needed to travel (Ellmer, Para. [0031], [0040], Ellmer discloses a controller which controls the engine to operate in an overrun mode) and controls the engine and the motor to travel based on the traveling power with output of the target power from the engine and power generation by the motor, when temperature rise of the filter is requested (Ellmer, Para. [0042], Ellmer discloses the controller switches the overrun mode on when the temperature is below a setpoint value), wherein 
the control device is configured to set the target power based on at least one of a temperature of the engine and the traveling power, when the filter temperature rising control is performed (Ellmer, Para. [0031], [0040-0042], Ellmer discloses the controller sets the engine to overrun mode based on the temperature being below a setpoint value); and 
set the target power to be smaller when the traveling power is larger than when the traveling power is smaller, when the filter temperature rising control is performed (Ellmer, Para. [0061-0062], Ellmer discloses the controller turns on the electric engine to provide entire torque (target power) when the electric machine can provide the entire torque (smaller traveling power) which allows the combustion engine to increase the particle filter temperature).    
Regarding Claim 4:
Elmer further discloses wherein the control device is configured to perform the filter temperature rising control when an accelerator is operated and not to perform the filter temperature rising control when the accelerator is not operated, when temperature rise of the filter is requested (Ellmer, Para. [0062], Elmer discloses when the electric machine is able to provide the necessary torque for movement of the vehicle (accelerator is operated) when the temperature of the particle filter is increased. The examiner puts forth when the vehicle is not moving (accelerator not operated) the particle filter temperature will not rise when requested).   
Regarding Claim 5:
Elmer further discloses wherein the control device is configured to control the engine such that the engine revolves at a predetermined engine speed or higher, when the filter temperature rising control is performed (Ellmer, Para. [0062], Elmer discloses the combustion engine runs at a stationary speed (predetermined speed) when the electric machine is able to provide the necessary torque for movement of the vehicle when the temperature of the particle filter is increased).
Response to Arguments
Applicant's arguments filed June 15th, 2022 have been fully considered but they are not persuasive. 
In regards to claim 1 the applicant argues the cited art of Ellmer fails to disclose “a control device that performs filter temperature rising control that sets a target power of the engine within a range larger than a traveling power needed to travel and controls the engine and the motor to travel based on the traveling power with output of the target power from the engine and power generation by the motor, when temperature rise of the filter is requested, wherein the control device is configured to set the target power based on at least one of a temperature of the engine and the traveling power, when the filter temperature rising control is performed”, emphasis added. The examiner respectfully disagrees. Ellmer discloses the setpoint temperature is used to determine the power output difference (see at least Para. [0049-0055]) which allows the regeneration of the particle filter to be carried out automatically irrespective of the length of route, outside temperature, etc. (Para. [0026-0027]). Therefore, the target power of the engine is larger than the traveling power needed to travel and the target power based on at least the setpoint temperature, see Para. [0031]. Therefore the argued limitation is disclosed by the cited art.
Additionally, the applicant argues the cited art fails to disclose “set the target power to be smaller when the temperature of the engine is lower than when the temperature of the engine is higher, when the filter temperature rising control is performed”. However, the examiner respectfully disagrees. Ellmer discloses the target power is set to be smaller (i.e. stationary mode) when the temperature is lower when the particle filter temperature is rising, see Para. [0042], therefore the temperature increases when the vehicle is in stationary mode (i.e. smaller power) in order to reach the target temperature of the particle filter. Therefore the argued limitation is disclosed by the cited art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664